AO 450 (GAS Rev 10/03)Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

Robelt Allen Danenberg_.
JUDGMENT IN A CIVIL CASE

v. CASE NUMBER; 4118-€\/-280

Edward Philbin, Warden,

m Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

m Decision by Coul‘.t This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Coult's Order dated 1/ 15/ 19 adopting the Magistrate Judge's Report and
Recommendation as the opinion of the Coult. The Colut ovemlles the objections, denies the
petition pursuant 28 U.S.C. 2254, denies a COA, in this case and to appeal in foima pauperis, and

CLOSES this civil action.

/’“ § BFA/‘
Approved by:

 

 

 

 

 

1/24/ 19 Scott L. Poff
Date Clerk > d<f
(By) Deputy Clerk

GAS Rev 1011/03

